 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JUSTIN L. LEE
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700

 5 Attorneys for Plaintiff
   United States of America
 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                     CASE NO. 2:18-CR-00191-MCE
12                                  Plaintiff,     STIPULATION REGARDING EXCLUDABLE
                                                   TIME PERIODS UNDER SPEEDY TRIAL
13                           v.                    ACT; ORDER
14   DAVID LYNN DEVOY,                             DATE: January 30, 2020
                                                   TIME: 10:00 a.m.
15                                  Defendant.     COURT: Hon. Morrison C. England, Jr.
16

17                                            STIPULATION

18         1.     By previous order, this matter was set for status on January 30, 2020.

19         2.     By this stipulation, the defendant now moves to continue the status

20 conference until May 28, 2020, and to exclude time between January 30, 2020, the

21 previously set status hearing, and May 28, 2020, under Local Code T4.

22         3.     The parties agree and stipulate, and request that the Court find the

23 following:

24                a)      The government has represented that the discovery associated with

25         this case includes law enforcement reports, photographs, and several hours of audio

26         and video recordings. All of this discovery has been either produced directly to

27         counsel and/or made available for inspection and copying.

28                b)      Although the indictment in this case was returned on September 20,


      STIPULATION REGARDING EXCLUDABLE TIME         1
30    PERIODS UNDER SPEEDY TRIAL ACT
 1        2018, counsel for the defendant was not appointed in this case until August 15,

 2        2019. In November 2019, counsel for the defendant requested additional follow up

 3        discovery related to his client. The United States produced responsive discovery on

 4        December 5, 2019.

 5               c)      Counsel for defendant desire additional time consult with his client,

 6        review the discovery, conduct defense investigation, and otherwise prepare for trial.

 7               d)      Counsel for defendant believe that failure to grant the above-requested

 8        continuance would deny him the reasonable time necessary for effective

 9        preparation, taking into account the exercise of due diligence.

10               e)      The government does not object to the continuance.

11               f)      Based on the above-stated findings, the ends of justice served by

12        continuing the case as requested outweigh the interest of the public and the

13        defendant in a trial within the original date prescribed by the Speedy Trial Act.

14               g)      For the purpose of computing time under the Speedy Trial Act, 18

15        U.S.C. § 3161, et seq., within which trial must commence, the time period of

16        January 30, 2020, to May 28, 2020, inclusive, is deemed excludable pursuant to 18

17        U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4] because it results from a continuance

18        granted by the Court at defendant’s request on the basis of the Court’s finding that

19        the ends of justice served by taking such action outweigh the best interest of the

20        public and the defendant in a speedy trial.

21 ///

22 ///

23 ///

24 ///

25 ///

26 ///

27 ///

28 ///

     STIPULATION REGARDING EXCLUDABLE TIME        2
30   PERIODS UNDER SPEEDY TRIAL ACT
 1        4.     Nothing in this stipulation and order shall preclude a finding that other

 2 provisions of the Speedy Trial Act dictate that additional time periods are excludable from

 3 the period within which a trial must commence.

 4        IT IS SO STIPULATED.

 5

 6   Dated: January 9, 2020                          MCGREGOR W. SCOTT
                                                     United States Attorney
 7

 8                                                   /s/ JUSTIN L. LEE
                                                     JUSTIN L. LEE
 9                                                   Assistant United States Attorney
10

11
     Dated: January 9, 2020                          /s/ MICHAEL CHASTAINE
12                                                   MICHAEL CHASTAINE
                                                     Counsel for Defendant
13                                                   David Lynn Devoy
14

15                                           ORDER
16        IT IS SO ORDERED.
17 Dated: January 15, 2020

18

19
20

21

22

23

24

25

26

27

28

     STIPULATION REGARDING EXCLUDABLE TIME       3
30   PERIODS UNDER SPEEDY TRIAL ACT
